   Case 19-08104       Doc 28     Filed 12/02/19 Entered 12/02/19 11:44:26           Desc Main
                                    Document     Page 1 of 5

                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                                       Case # 19-08104

John Lee Easley                                              Chapter 7
Christie M Easley
                                                             Honorable Pamela S. Hollis
                    Debtor(s).
                                                             Set for December 20, 2019 at 10:00
                                                      a.m.

                                      NOTICE OF MOTION

 TO: Attached Service List


         PLEASE TAKE NOTICE that on December 20, 2019 at 10:00 a.m., or as soon
thereafter as counsel may be heard, I shall appear before the Honorable Pamela S. Hollis a t
Joliet City Hall, 150 West Jefferson Street, 2nd Floor, Joliet, Illinois, or, in her absence, before
any other Judge who may be sitting in her stead, and shall then and there present Trustee's
Motion to Compel, a copy of which is attached hereto and is hereby served upon you.

                                               /s/   _ Cindy M. Johnson ____
Cindy M. Johnson                                     Chapter 7 Trustee
Chapter 7 Trustee
140 S. Dearborn Street, Suite 1510
Chicago, Illinois 60603
(312) 345-1306


                                 CERTIFICATE OF SERVICE


        I, Cindy M. Johnson, an attorney, certify that I served true and correct copies of the
foregoing notice and document to which it refers to the persons listed on the attached service
list via electronic service on those registered in the CM/ECF system and, for those not listed in
the CM/ECF system, at the addresses listed, by placing them in envelopes, properly
addressed, with proper postage prepaid, and depositing them in the United States Mail Chute
at 140 S. Dearborn Street, Chicago, Illinois at or before 5:00 p.m. on December 2, 2019.

                                                     __/s/ Cindy M. Johnson
  Case 19-08104        Doc 28   Filed 12/02/19 Entered 12/02/19 11:44:26   Desc Main
                                  Document     Page 2 of 5



                                       SERVICE LIST


Electronic Mail Notice List

   •   Cindy M. Johnson cmjtrustee@jnlegal.net, cjohnson@ecf.axosfs.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
   •   David M Siegel davidsiegelbk@gmail.com,
       R41057@notify.bestcase.com;johnellmannlaw@gmail.com
   •   Zane L. Zielinski trustee@zanezielinski.com



US Mail

John Lee Easley
Christie M Easley
14136 Hunt Club
Plainfield, Il 60544

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541
 Case 19-08104       Doc 28     Filed 12/02/19 Entered 12/02/19 11:44:26           Desc Main
                                  Document     Page 3 of 5


                         IN THE UNITED STATES BANKRUPTCY
                        COURT FOR THE NORTHERN DISTRICT OF
                             ILLINOIS EASTERN DIVISION

IN RE:                                                     Case # 19-08104

John Lee Easley                                            Chapter 7
Christie M Easley
                                                            Honorable Pamela S. Hollis
                   Debtor(s).
                                                            Set for December 20, 2019 at 10:00
                                                    a.m.

                                    MOTION TO COMPEL

         NOW COMES, Cindy M. Johnson (hereafter, “Trustee”), not individually, but as

 trustee of the bankruptcy estate of John Lee Easley, Christie M Easley and, in support

 of her Motion to Compel, states as follows:

         1. On March 22, 2019, John Lee Easley and Christie M Easley filed a joint

 voluntary petition for relief pursuant to Chapter 7 of the United States Bankruptcy

 Code (hereafter, “Code”).

         2. John Lee Easley and Christie M Easley (“Debtors”) are the debtors in

 this case.

         3. As a party in interest, Trustee is amply justified in requesting documents and

 information from a debtor(s) concerning (a) the acts of the debtor(s), (b) the conduct of the

 debtor(s), (c) the property of the debtor(s), (d) matters which may affect the

 administration of the debtor’s estate, (e) the operation of any business and the

 desirability of its continuance, and (f) any other matter relevant to the case or the

 administration of the debtor’s estate.

         4. On November 8, 2019, Trustee’s assistant emailed Debtors’ attorney

informing him that after review of bank statements provided to the Trustee additional

information and documents were required, namely;
Case 19-08104        Doc 28     Filed 12/02/19 Entered 12/02/19 11:44:26      Desc Main
                                  Document     Page 4 of 5


      •   Bank statements from 5/3 Bank from 12-22-18 to 3-22-19

      •   Bank statements from TCF Bank account ending in 2641 from 12-22-18 to

          12-25-18

      •   Bank statements from TCF Bank accounts ending in 8624 and 3409 from

          12-22-18 to 3-22-19

       • Source of funds, copy of deposit slip and checks relating to a $15,524.26

          deposit to TCF account 2641 on 3-18-19

       • Copy of front and back of cancelled check number 1114 from TCF account

          2641 in the amount of $7,000.00

       • Explanation of dissipation of $2,000.00 cash withdrawal from TCF account

          2641 on February 28, 2019

       • Explanation of dissipation of $1,700.00 cash withdrawal from TCF account

          2641 on January 11, 2019

       5. Debtors’ attorney responded on November 8, 2019 to Trustee Assistant’s

email that the email had been received. He would look into it and get back to her.

       6. Having not heard from Debtor’s counsel by November 20, 2019, Trustee’s

Assistant sent another email to Debtors’ attorney re-requesting the items listed above.

       7. In the email Trustee explained if Debtor has not completed the requests by

November 22, 2019 that Trustee would file a motion to compel debtor to comply.

       8. As of December 2, 2019, Debtor’s attorney has not responded to the

November 20, 2019 email, no documents requested have been produced or information

has been provided.

       WHEREFORE, Cindy M. Johnson, not individually, but as Trustee of the Estate of

John Lee Easley and Christie M Easley, asks this Honorable Court to enter to enter an
 Case 19-08104           Doc 28     Filed 12/02/19 Entered 12/02/19 11:44:26      Desc Main
                                      Document     Page 5 of 5


order:

         1. Compelling the Debtors, within fourteen days, to provide to Trustee:

         •    Bank statements from 5/3 Bank from 12-22-18 to 3-22-19

         •    Bank statements from TCF Bank account ending in 2641 from 12-22-18 to

              12-25-18

         •    Bank statements from TCF Bank accounts ending in 8624 and 3409 from

              12-22-18 to 3-22-19

         • Source of funds, copy of deposit slip and checks relating to a $15,524.26

              deposit to TCF account 2641 on 3-18-19

         • Copy of front and back of cancelled check number 1114 from TCF account

              2641 in the amount of $7,000.00

         • Explanation of dissipation of $2,000.00 cash withdrawal from TCF account

              2641 on February 28, 2019

             • Explanation of dissipation of $1,700.00 cash withdrawal from TCF account

               2641 on January 11, 2019

         2. Granting such other and further relief as is just and equitable.



                                                       Respectfully submitted,
                                                       Cindy M. Johnson, not individually, but
                                                       as Trustee of the Estate of John Lee
                                                       Easley and Christie M Easley


                                                       /s/   _ Cindy M. Johnson ____
Cindy M. Johnson                                              Chapter 7 Trustee
Chapter 7 Trustee
140 S. Dearborn Street, Suite 1510
Chicago, Illinois 60603
(312) 345-1306
